       Case: 1:17-md-02804 Doc #: 3511 Filed: 09/30/20 1 of 7. PageID #: 503329




                             UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 IN RE NATIONAL PRESCRIPTION                        MDL 2804
 OPIATE LITIGATION
 This document relates to:                          Case No. 17-md-2804
 Track One Cases:
 County of Summit, Ohio v. Purdue
                                                    Hon. Dan Aaron Polster
 Pharma L.P., Case No. 18-OP-45090
 (N.D. Ohio);

 County of Cuyahoga v. Purdue Pharma
 L.P., Case No. 17-OP-45004 (N.D. Ohio)

        MOTION TO STRIKE PHYSICIANS ON DEFENDANTS’ WITNESS LISTS

         Pursuant to Federal Rules of Civil Procedure 7, 26, and 37, Plaintiffs hereby move to strike

certain physician-witnesses only recently disclosed by Defendants CVS, Walgreens, and Giant

Eagle/HBC (hereinafter “Defendants”).        Such relief is appropriate for two reasons.        First,

Defendants’ disclosure of these witnesses is untimely because they were not identified until almost

a year and a half after the Court’s deadline for identifying trial witnesses. Second, the physicians

should be precluded from testifying for the independent reason that Defendants seek to evade this

Court’s prior ruling, which holds that evidence of after-the-fact due diligence is not relevant to the

distribution claims at issue here.

         Defendants CVS, Walgreens, and Giant Eagle/HBC supplied preliminary witness lists on

September 2, 2020, and then filed witness lists with the Court on September 21, 2020. Doc. Nos.

3480, 3479, 3478. In those lists, Defendants named as witnesses the following physicians, who

had never been identified previously:

   •     Brendan Astley, M.D. (CVS, Walgreens, HBC)
   •     Theresa Dews, M.D. (CVS, Walgreens, HBC)
   •     Anne Grantham, M.D. (CVS, Walgreens, HBC)
   •     Andrew Haas Jr., M.D. (CVS, Walgreens, HBC)
   •     Louis Keppler, M.D. (CVS, Walgreens, HBC)
   •     Warren Van, M.D. (CVS, Walgreens, HBC)
         Case: 1:17-md-02804 Doc #: 3511 Filed: 09/30/20 2 of 7. PageID #: 503330




     •     Ruben Escuro, M.D. (HBC)
     •     Patrick Litam, M.D. (HBC)
     •     Mark Panigutti, M.D. (HBC)
     •     William Stanfield, M.D. (HBC)
     •     Robert Zanotti, M.D. (HBC)

Defendants’ lists similarly describe that the physicians are “expected to testify concerning matters

related to [their] background; employment; experiences, including the prescribing of opioid

medications; and the claims in this litigation.” See, e.g., Doc. No. 3480 at 3-5.

                                           ARGUMENT

I.         THIS COURT SHOULD STRIKE THE PHYSICIANS ON DEFENDANTS’
           WITNESS LISTS BECAUSE THEY WERE NOT TIMELY DISCLOSED

           The witnesses listed above should be struck because they were not disclosed in a timely

manner.       Special Master Cohen previously ruled that, absent compelling circumstances or

agreement by the parties, no witnesses could be called who were not identified prior to March 4,

2019 (i.e., the extended deadline for fact discovery for Track One). See Doc. No. 3305, Order of

5/26/20 at 5 (noting that the ruling regarding witnesses was “issued when Track One included only

distribution claims against pharmacies—which, following the Sixth Circuit’s mandamus ruling, is

also true now”); id. at 6-7 (noting exception that parties may agree to further discovery); see also

Doc. No. 2827, Transcript of Final Pretrial Proceedings Before Special Master David R. Cohen,

at 13 (Oct. 15, 2019) (“if a witness was identified during discovery before March 4, [2019], that

witness may be called”). Although the Special Master noted that there was additional time leading

up to the Track One-B trial such that additional discovery regarding the distribution claims might

be feasible, he nevertheless generally declined to reopen discovery. Doc. No. 3305 at 5-6; id. at 6

(“The Special Master is confident that the parties have nearly all the discovery they need to win or




                                                  2
     Case: 1:17-md-02804 Doc #: 3511 Filed: 09/30/20 3 of 7. PageID #: 503331




lose the Track One-B case on the merits, and deadlines must be respected.”).1 Accordingly, only

witnesses identified prior to March 4, 2019, may be called during the Track One-B trial.

        Despite that deadline, Defendants did not disclose the doctors listed above until almost a

year and a half later. For that reason alone, these late-disclosed physicians should be precluded

from testifying at trial. See Fed. R. Civ. P. 26(a) (requiring parties to exchange, inter alia, potential

witnesses); Fed. R. Civ. P. 26(e) (duty to supplement initial disclosures); Fed. R. Civ. P. 37(c)(1)

(“If a party fails to provide information or identify a witness as required by Rule 26(a) or (e), the

party is not allowed to use that information or witness” at trial “unless the failure was substantially

justified or is harmless.”).

        Courts have routinely barred witnesses from testifying at trial where the party has failed to

comply with the court’s deadline for identifying such witnesses. See, e.g., Ferreri v. City of

Strongsville, No. 1:10-cv-01014, 2011 WL 2457404, at *3 (N.D. Ohio June 16, 2011) (precluding

testimony of untimely disclosed witnesses); Kovacic v. Tyco Valves & Controls, L.P., No. 06-cv-

2357, 2009 WL 3857344, at * 4 (N.D. Ohio Nov. 17, 2009) (same); Max Rack, Inc. v. Core Health

& Fitness, LLC, No. 2:16-cv-01015, 2019 WL 6496722, at *3 (S.D. Ohio Dec. 3, 2019) (same);

Weckbacher v. Memorial Health Sys. Marietta Memorial Hosp., No. 2:16-cv-01187, 2019 WL

5725048, at *6 (S.D. Ohio Nov. 5, 2019) (same); Thomas v. McDowell, No. 2:10-cv-152, 2014

WL 5305501, at *6 (S.D. Ohio Oct. 15, 2014) (same). Indeed, Rule 37(c)(1) “mandates” sanctions

for such misconduct and presumes that exclusion of a late-identified witness is the appropriate

remedy. See, e.g., Vance v. United States, 182 F.3d 920, 1999 WL 455435, *3 (6th Cir. 2018)

(unpublished) (noting that exclusion is “automatic” under Rule 37); Advisory Committee Notes to




1
 The Special Master noted a couple of exceptions, including his power “to resolve discovery disputes
that ‘relate back’ to Track One-A,” such as disputes over documents improperly withheld. Doc. No.
3305 at 7.
                                                   3
         Case: 1:17-md-02804 Doc #: 3511 Filed: 09/30/20 4 of 7. PageID #: 503332




1993 Amendments to Rule 37 (referring to Rule 37(c)(1)’s preclusion of evidence as a “self-

executing sanction” that is “automatic”).

           Exclusion of the late-disclosed physicians’ testimony is likewise warranted here, where

Defendants cannot demonstrate that the late disclosure is harmless or substantially justified.

Because of Defendants’ untimely disclosure, Plaintiffs, who had no prior notice that these

physicians were likely to be called as witnesses, have not had any opportunity to depose these

individuals or take relevant fact discovery.2 Moreover, as explained more fully below, the

physicians’ testimony is not even for a proper purpose, as Plaintiffs understand that it is intended

to provide evidence of after-the-fact due diligence, evidence which this Court has held is irrelevant.

Thus, permitting Defendants’ untimely-disclosed physicians to testify will prejudice Plaintiffs.

Nor have Defendants offered any rationale to justify their untimely disclosure. Thus, pursuant to

Rule 37, this Court should preclude the physician witnesses identified above from testifying at

trial.

II.        THE PHYSICIANS’ TESTIMONY SHOULD BE EXCLUDED FOR THE
           INDEPENDENT REASON THAT DEFENDANTS IMPROPERLY SEEK TO
           INTRODUCE AFTER-THE-FACT EVIDENCE OF DUE DILIGENCE, WHICH
           THIS COURT HAS FORBIDDEN

           The Court has previously ruled that pharmacists may not testify during the Track One-B

trial unless: (1) those pharmacists played a role in due diligence prior to the shipment of the order,

and (2) Defendants produce dispensing data for the stores where those pharmacist witness worked

during the relevant time period. See Doc. No. 3323, Order of June 4, 2020 at 1-2 (“The Court will

allow Defendants to introduce testimony at trial from individual pharmacists regarding dispensing

practices at their retail stores, subject to their compliance” with the requirement that Defendants



2
 Although Defendants have indicated that they would not oppose Plaintiffs deposing the physician
witnesses prior to trial, that would not remedy Plaintiffs’ inability to conduct other fact discovery
relevant to these witnesses.
                                                  4
     Case: 1:17-md-02804 Doc #: 3511 Filed: 09/30/20 5 of 7. PageID #: 503333




“shall produce opioid dispensing data for those retail pharmacies where the witness worked, during

the period of the witness’s employment.”); see also Doc. No. 3308 at 1, Revised Track One-B

Civil Jury Trial Order (requiring Defendants to produce any such dispensing data for pharmacist

witnesses by June 12, 2020). The Court’s ruling was based largely on its determination that

dispensing information or evidence is irrelevant to Plaintiffs’ distribution claims to the extent it

post-dates (or is independent of) Defendant’s due diligence process, which occurs prior to

shipping. See Doc. No. 3307, Hearing Tr. of 5/28/20 at 30-32 (due diligence is what happens at

the corporate offices, not in pharmacies; pharmacists do not do due diligence); id. at 28 (filling

prescriptions is not part of due diligence). Thus, Defendants are precluded from introducing any

dispensing evidence or pharmacist testimony that does not concern due diligence performed prior

to the order being shipped to the pharmacy, or that was not produced by June 12, 2020. See also

Doc. No. 3283, Hearing Tr. of 4/28/20 at 29 (noting that the “only way [Defendants] put on a

pharmacist is if somehow that pharmacist’s testimony is relevant to the due diligence”).

       Defendants state that their late-disclosed physicians will testify about their “employment;

experiences, including the prescribing of opioid medications; and the claims in this litigation.”

See, e.g., Doc. No. 3478, Giant Eagle-HBC Witness List (dated Sept. 21, 2020).3               While

Defendants’ words are vague, their intent is clear. Defendants seek to introduce the physicians’

testimony to demonstrate that certain prescriptions were for a legitimate medical purpose. Such

testimony, however, does not concern Defendants’ due diligence process prior to shipping, but is

analogous to the after-the-fact due diligence evidence Defendants sought to introduce through

pharmacists, and should therefore be excluded for the same reason. Because Defendants have not



3
 Defendants note that they have not had any contact with the physician witnesses in connection
with this case. See, e.g., Doc. No. 3478, Giant Eagle-HBC Witness List at 6 n.4 (dated Sept. 21,
2020). Given that, it is unclear how Defendants would know the specific topics on which the
physicians would testify.
                                                 5
         Case: 1:17-md-02804 Doc #: 3511 Filed: 09/30/20 6 of 7. PageID #: 503334




demonstrated that these physicians have any relevant distribution evidence (e.g., that Defendants

consulted with these physicians at the time they performed their due diligence), the Court should

bar Defendants from calling the specified physicians as witnesses.

                                         CONCLUSION

           For the foregoing reasons, Plaintiffs respectfully request that this Court strike the

physicians specified above from Defendants’ witness lists and preclude them from testifying at

trial.

September 28, 2020                            Respectfully submitted,

                                              /s/Paul J. Hanly, Jr.
                                              Paul J. Hanly, Jr.
                                              SIMMONS HANLY CONROY
                                              112 Madison Avenue, 7th Floor
                                              New York, NY 10016
                                              (212) 784-6400
                                              (212) 213-5949 (fax)
                                              phanly@simmonsfirm.com

                                              Joseph F. Rice
                                              MOTLEY RICE
                                              28 Bridgeside Blvd.
                                              Mt. Pleasant, SC 29464
                                              (843) 216-9000
                                              (843) 216-9290 (Fax)
                                              jrice@motleyrice.com

                                              Paul T. Farrell, Jr., Esq.
                                              FARRELL LAW
                                              422 Ninth Street
                                              Huntington, WV 25701
                                              (304) 654-8281
                                              paul@farrell.law

                                              Plaintiffs’ Co-Lead Counsel




                                                 6
     Case: 1:17-md-02804 Doc #: 3511 Filed: 09/30/20 7 of 7. PageID #: 503335




                                              /s/ Peter H. Weinberger
                                              Peter H. Weinberger (0022076)
                                              SPANGENBERG SHIBLEY & LIBER
                                              1001 Lakeside Avenue East, Suite 1700
                                              Cleveland, OH 44114
                                              (216) 696-3232
                                              (216) 696-3924 (Fax)
                                              pweinberger@spanglaw.com

                                              Plaintiffs’ Liaison Counsel

                                              W. Mark Lanier
                                              THE LANIER LAW FIRM
                                              6810 FM 1960 Rd W
                                              Houston, TX 77069-3804
                                              (713) 659-5200
                                              (713) 659-2204 (Fax)
                                              wml@lanierlawfirm.com

                                              Lead Trial Counsel

                                              Hunter J. Shkolnik
                                              NAPOLI SHKOLNIK
                                              360 Lexington Ave., 11th Floor
                                              New York, NY 10017
                                              (212) 397-1000
                                              (646) 843-7603 (Fax)
                                              hunter@napolilaw.com

                                              Counsel for Plaintiff Cuyahoga County, Ohio

                                              Linda Singer
                                              MOTLEY RICE LLC
                                              401 9th St. NW, Suite 1001
                                              Washington, DC 20004
                                              (202) 386-9626 x5626
                                              (202) 386-9622 (Fax)
                                              lsinger@motleyrice.com

                                              Counsel for Plaintiff Summit County, Ohio

                                CERTIFICATE OF SERVICE

        I certify that the foregoing instrument was served via the Court’s ECF system to all counsel
of record on September 30, 2020.

                                              /s/ Peter H. Weinberger
                                              Peter H. Weinberger
                                                 7
